Exhibit 10.1

Avis Budget Group

2006 Long Term Equity Program

FORM OF AWARD AGREEMENT – RESTRICTED STOCK UNITS

Award Agreement (this “Agreement”), dated as of August 1, 2006, by and between
Cendant Corporation, a Delaware corporation (the “Company”), and the grantee
indicated on Exhibit A attached hereto (the “Grantee”), pursuant to the terms
and conditions of [                                        ] (the “Plan”)

In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:

1. The Plan. The Award granted to the Grantee hereunder is pursuant to the Plan.
A copy of the Plan and a prospectus for the Plan are attached hereto and the
terms of the Plan are hereby incorporated in this Agreement. Terms used in this
Agreement which are not defined in this Agreement shall have the meanings used
or defined in the Plan.

2. Award. Concurrently with the execution of this Agreement, subject to the
terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants the Award indicated on Exhibit A attached hereto (the “Award”) to
the Grantee.

Upon the vesting of the Award, as described in Section 3 below, the Company
shall deliver for each Restricted Stock Unit that becomes vested, one share of
Stock; provided, however, that the Grantee shall remain required to remit to the
Company such amount that the Company determines is necessary to meet all
required minimum withholding taxes.

3. Schedule of Lapse of Restrictions. Subject to Paragraph 4 below, the
Restricted Stock Units granted hereunder shall vest in the manner set forth on
Exhibit A attached hereto, subject to the Grantee’s continuous employment with
the Company through each respective vesting date. Upon (i) a
“Change-of-Control,” (ii) the Grantee’s termination of employment by reason of
death or Disability, or (iii) upon the terms set forth in the Grantee’s
employment agreement with the Company (if any), the Award shall become
immediately and fully vested, subject to any terms and conditions set forth in
the Plan and/or imposed by the Committee.

4. Termination of Employment. Notwithstanding any other provision of the Plans
to the contrary, upon the termination of the Grantee’s employment with the
Company and its subsidiaries for any reason whatsoever (other than death or
Disability), the Award, to the extent not yet vested, shall immediately and
automatically terminate; provided, however, that the Committee may, in its sole
and absolute discretion, accelerate the vesting of the Award, upon termination
of employment or otherwise, for any reason or no reason, but shall have no
obligation to do so.



--------------------------------------------------------------------------------

5. No Assignment. This Agreement (and the Award) may not be assigned by the
Grantee by operation of law or otherwise.

6. No Rights to Continued Employment; Loss of Office. Neither this Agreement nor
the Award shall be construed as giving the Grantee any right to continue in the
employ of the Company or any of its subsidiaries, or shall interfere in any way
with the right of the Company to terminate such employment. Notwithstanding any
other provision of the Plan, the Award, this Agreement or any other agreement
(written or oral) to the contrary, for purposes of the Plan and the Award, a
termination of employment shall be deemed to have occurred on the date upon
which the Grantee ceases to perform active employment duties for the Company
following the provision of any notification of termination or resignation from
employment, and without regard to any period of notice of termination of
employment (whether expressed or implied) or any period of severance or salary
continuation. Notwithstanding any other provision of the Plan, the Award, this
Agreement or any other agreement (written or oral) to the contrary, the Grantee
shall not be entitled (and by accepting an Award, thereby irrevocably waives any
such (entitlement), by way of compensation for loss of office or otherwise, to
any sum or other benefit to compensate the Grantee for the loss of any rights
under the Plan as a result of the termination or expiration of an Award in
connection with any termination of employment. No amounts earned pursuant to the
Plan or any Award shall be deemed to be eligible compensation in respect of any
other plan of the Company or any of its subsidiaries.

7. Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without effect to the conflicts of laws principles thereof.

8. Tax Obligations. As a condition to the granting of the Award and the vesting
thereof, the Grantee agrees to remit to the Company or any of its applicable
subsidiaries such sum as may be necessary to discharge the Company’s or such
subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award. Accordingly, the Grantee agrees to
remit to the Company or an applicable subsidiary any and all required minimum
withholding taxes. Such payment shall be made to the Company or any applicable
subsidiary of the Company in a form that is reasonably acceptable to the
Company, as the Company may determine in its sole discretion.

9. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, or the Company, Attention:
General Counsel, or such other address as the Company may designate in writing
to the Grantee.



--------------------------------------------------------------------------------

10. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

11. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

12. Authority. The Compensation Committee of the Board of Directors of the
Company shall have full authority to interpret and construe the terms of the
Plan and this Agreement. The determination of the Committee as to any such
matter of interpretation or construction shall be final, binding and conclusive
on all parties.

13. Rights as a Stockholder. The Grantee shall have no rights as a stockholder
of the Company with respect to any shares of common stock of the Company
underlying or relating to any Award until the issuance of a stock certificate to
the Grantee in respect of such Award.

IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

 

Cendant Corporation

By:  

 